DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 12/20/2019, are pending and are currently being examined.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to because they appear to be copies of photographs or computer images and are fuzzy/pixelated and the details are very dark and difficult to see.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 18-19 are objected to because of the following informalities: “The toy vehicle of claim 13” should read “The toy vehicle racetrack of claim 13”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the air" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the air" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 and 14-20 are rejected as they depend from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth et al. US Pat. No. 3,858,875 in view of O’Connor et al. US Pat. No. 8,342,903 and Mucaro US Pat. No. 4,423,871.
In Reference to Claim 1
Nemeth teaches:
A toy vehicle racetrack (looped track 12 for toy vehicles 14, Fig. 1-4) comprising: 
a base (starter/base section 24/34); 
loop track portions attached to said base to form a continuous closed loop racetrack with intersecting track paths (track 12 has straight 44 and curved 46 track sections that form the continuous loop racetrack with the base 24, the track 12 including two track paths that intersect with one another (overlap) by use of ramp sections 16/18);
a car feeder track positioned to direct toy vehicles toward said base and having a starting switch configured to allow a user to selectively release one or multiple toy vehicles at a time from said car feeder track toward said base (starter gate 36 on feeder track section 34 has a starting switch 38 movable by a user to allow a loaded car to begin racing around the track from the base area, Fig. 1, Col. 2 line 57 – Col. 3 line 11); and
a manually operable toy vehicle jump ramp configured to allow a user to selectively cause a toy vehicle to either travel along a flat portion of said closed loop racetrack, or launch from said jump ramp through the air toward another portion of said closed loop racetrack (ramp 16 is movable by a user to allow a car to travel below the ramp in one configuration along the lower track (Fig. 4), or to jump from the ramp towards the ramp landing section 18 (Fig. 3), the user activates the ramp by pressing on section lever/tab 70, Fig. 1, 3-4).  
Nemeth fails to teach:
The intersecting paths being positioned at the base and the car feeder track positioned to direct toy vehicles toward the base from outside the track.
O’Connor teaches:
A toy vehicle racetrack (looped track set 10 for toy vehicles 16, Fig. 1-7) comprising: 
a base (base section 50); 
loop track portions attached to said base to form a continuous closed loop racetrack with intersecting track paths at said base (track 12 forms a continuous closed loop racetrack with intersection track paths near the base 50 by use of ramp sections, Fig. 1);
a car feeder track positioned to direct toy vehicles toward said base and configured to allow a user to selectively release one or multiple toy vehicles at a time from said car feeder track toward said base (car feeder 22 forms part of the track to release and power vehicles 16 toward the base 50); and
a manually operable toy vehicle jump ramp configured to allow a user to selectively cause a toy vehicle to either travel along a flat portion of said closed loop racetrack, or launch from said jump ramp through the air toward another portion of said closed loop racetrack (ramps 36/40 are movable by a user to allow a car to travel at different heights toward ramp landing areas 38/42, the user activates the ramp by pressing on section lever/tab 72, Fig. 1-4).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Nemeth to have formed the track in a figure 8 configuration as this allows for more crossing and interactivity between the cars during use and as this configuration is a well-known and commonly used design in the art as taught by O’Connor (Col. 1 lines 15-23, 59-67) and to have including the car feeder in communication with the track/base in order to allow the cars to be more easily powered and introduced to the track as taught by O’Connor (Col. 3 lines 14-31).
Further, or Alternatively, Mucaro teaches:
A toy vehicle racetrack (looped track set 10 for toy vehicles 16, Fig. 1-8) comprising: 
a base (base supports/section 32); 
loop track portions attached to said base to form a continuous closed loop racetrack with intersecting track paths at said base (track 12 forms a continuous closed loop racetrack with intersection track paths (under/over the supports) near the base 32 by use of inclined track sections, Fig. 1-2);
a car feeder track positioned to direct toy vehicles toward said base and having a starting switch configured to allow a user to selectively release one or multiple toy vehicles at a time from said car feeder track toward said base (car feeders 18/26 with operable switches/levers 52 connect with parts of the track using 26/30 to release and power vehicles 14/16 onto the track toward the base support central section 32); and
a manually operable toy vehicle ramp configured to allow a user to selectively cause a toy vehicle to either travel along a flat portion of said closed loop racetrack, or move from said ramp to the feeder track (ramps 36 are movable by a user to allow a car to travel at different heights toward ramp landing areas 38/42, the user activates the ramp by pressing on section lever/tab 52 to selectively keep the car on the track or lower the car to the feeder track 26, Fig. 1-8).  
Further, it would have been obvious to one having ordinary skill in the art to have modified the invention of Nemeth to have formed the track in a figure 8 configuration as this allows for more crossing and interactivity between the cars during use and as this configuration (or ovals) is a well-known and commonly used design in the art as taught by Mucaro (Col. 1 lines 31-33) and to have including the car feeder in communication with the track/base in order to allow the cars to be more easily powered and introduced to the track and allow the cars to race one another as taught by Mucaro (Col. 1 lines 35-64, Col. 2 line 43 – Col. 3 line 13).
In Reference to Claim 2
Nemeth as modified by O’Connor and Mucaro teaches:
The toy vehicle racetrack of claim 1, further comprising a catch ramp on said continuous closed loop racetrack and aligned along said toy vehicle racetrack with said toy vehicle jump ramp (Nemeth: catch ramp 18 aligned along the track with the jump ramp 16, Fig. 1, 3-4).  
In Reference to Claim 5
Nemeth as modified by O’Connor and Mucaro teaches:
The toy vehicle racetrack of claim 1, said jump ramp having a toy vehicle entrance end (Nemeth: first end of 58) and a toy vehicle launching end (opposite end near 68, Fig. 3), wherein said jump ramp is pivotably connected to said base at said toy vehicle launching end of said jump ramp (as modified by O’Connor where the ramps of Nemeth pivot relative the central base section, Fig. 1-4).  
In Reference to Claim 6
Nemeth as modified by O’Connor and Mucaro teaches:
The toy vehicle racetrack of claim 5, wherein said jump ramp is pivotable from a first position in which said toy vehicle entrance end is in contact with said flat portion of said closed loop racetrack (Nemeth: ramp 58 pivots to contact the track to allow a vehicle to jump, Fig. 3) to a second position in which said toy vehicle entrance is positioned above said flat portion of said closed loop racetrack by a sufficient distance to allow a toy vehicle to pass underneath of said jump ramp (Nemeth: ramp 58 pivots to allow a vehicle to pass under, Fig. 4).  
Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth et al. US Pat. No. 3,858,875 in view of O’Connor et al. US Pat. No. 8,342,903.
In Reference to Claim 13
Nemeth teaches:
A toy vehicle racetrack (looped track 12 for toy vehicles 14, Fig. 1-4) comprising: 
a base (starter/base section 24/34); 
loop track portions attached to said base to form a continuous closed loop racetrack with intersecting track paths near said base (track 12 forms a continuous closed loop racetrack with intersection track paths near the base 50 by use of ramp sections, Fig. 1); 
a manually operable starting switch configured to allow a user to selectively release at least one toy vehicle onto said continuous closed loop racetrack (starter gate 36 on feeder track section 34 of the base has a starting switch 38 movable by a user to allow a loaded car to begin racing around the track from the base area, Fig. 1, Col. 2 line 57 – Col. 3 line 11); and 
a manually operable toy vehicle jump ramp configured to allow a user to selectively cause a toy vehicle to either travel along a flat portion of said closed loop racetrack, or launch from said jump ramp through the air toward another portion of said closed loop racetrack (ramp 16 is movable by a user to allow a car to travel below the ramp in one configuration along the lower track (Fig. 4), or to jump from the ramp towards the ramp landing section 18 (Fig. 3), the user activates the ramp by pressing on section lever/tab 70, Fig. 1, 3-4).
Nemeth fails to teach:
The loop track portions attached to the base forming a continuous figure 8 shape with central intersecting track paths at the base
O’Connor teaches:
A toy vehicle racetrack (looped track set 10 for toy vehicles 16, Fig. 1-7) comprising: 
a base (base section 50); 
loop track portions attached to said base to form a continuous closed loop racetrack with intersecting track paths at said base (track 12 forms a continuous closed loop racetrack with intersection track paths near the base 50 by use of ramp sections, Fig. 1);
a car feeder track positioned to direct toy vehicles toward said base and configured to allow a user to selectively release one or multiple toy vehicles at a time from said car feeder track toward said base (car feeder 22 forms part of the track to release and power vehicles 16 toward the base 50); and
a manually operable toy vehicle jump ramp configured to allow a user to selectively cause a toy vehicle to either travel along a flat portion of said closed loop racetrack, or launch from said jump ramp through the air toward another portion of said closed loop racetrack (ramps 36/40 are movable by a user to allow a car to travel at different heights toward ramp landing areas 38/42, the user activates the ramp by pressing on section lever/tab 72, Fig. 1-4).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Nemeth to have formed the track in a figure 8 configuration as this allows for more crossing and interactivity between the cars during use and as this configuration is a well-known and commonly used design in the art as taught by O’Connor (Col. 1 lines 15-23, 59-67) and to have including the car feeder in communication with the track/base in order to allow the cars to be more easily powered and introduced to the track as taught by O’Connor (Col. 3 lines 14-31).
In Reference to Claim 14
Nemeth as modified by O’Connor teaches:
The toy vehicle racetrack of claim 13, further comprising a catch ramp on said continuous closed loop racetrack and aligned along said toy vehicle racetrack with said toy vehicle jump ramp (Nemeth: catch ramp 18 aligned along the track with the jump ramp 16, Fig. 1, 3-4).
In Reference to Claim 16
Nemeth as modified by O’Connor teaches:
The toy vehicle racetrack of claim 13, said jump ramp having a toy vehicle entrance end and a toy vehicle launching end (Nemeth: first end of 58) and a toy vehicle launching end (Nemeth: opposite end near 68, Fig. 3), wherein said jump ramp is pivotably connected at said base at said toy vehicle launching end of said jump ramp (as modified by O’Connor where the ramps of Nemeth pivot relative the central base section, Fig. 1-4).  
In Reference to Claim 17
Nemeth as modified by O’Connor teaches:
The toy vehicle racetrack of claim 16, wherein said jump ramp is pivotable from a first position in which said toy vehicle entrance end is in contact with said flat portion of said closed loop racetrack (Nemeth: ramp 58 pivots to contact the track to allow a vehicle to jump, Fig. 3) to a second position in which said toy vehicle entrance is positioned above said flat portion of said closed loop racetrack by a sufficient distance to allow a toy vehicle to pass underneath of said jump ramp (Nemeth: ramp 58 pivots to allow a vehicle to pass under, Fig. 4).  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth as modified by O’Connor and Mucaro as applied to claim 1 above, and further in view of O’Connor et al. US Pat. No. 8,690,632 (O’Connor2).
In Reference to Claims 7-8
Nemeth as modified by O’Connor and Mucaro teaches:
The toy vehicle racetrack of claim 1 as rejected above.  
Nemeth fails to teach:
Wherein at least a portion of said continuous closed loop racetrack or car feeder track is pivotable onto said base to reduce a footprint of said toy vehicle racetrack.
Further, O’Connor2 teaches:
A similar racetrack for a toy vehicle having numerous portions, such as a base, track, ramps, etc., wherein the portions are foldable relative to the base portion (Col. 19 lines 10-20, Fig. 1, 12-15, 18).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Nemeth to have formed the track and feeder portions to be foldable relative the base portion in order to allow the system to be folded to a smaller and more convenient size for transportation and/or storage and/or to make the system more easy to assemble as taught by O’Connor2 (Col. 19 lines 10-20).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth as modified by O’Connor as applied to claim 13 above, and further in view of O’Connor et al. US Pat. No. 8,690,632 (O’Connor2).
In Reference to Claim 18-19
Nemeth as modified by O’Connor teaches:
The toy vehicle racetrack of claim 13 as rejected above.  
Nemeth fails to teach:
Wherein at least a portion of said continuous closed loop racetrack or car feeder track is pivotable onto said base to reduce a footprint of said toy vehicle racetrack.
Further, O’Connor2 teaches:
A similar racetrack for a toy vehicle having numerous portions, such as a base, track, ramps, etc., wherein the portions are foldable relative to the base portion (Col. 19 lines 10-20, Fig. 1, 12-15, 18).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Nemeth to have formed the track and feeder portions to be foldable relative the base portion in order to allow the system to be folded to a smaller and more convenient size for transportation and/or storage and/or to make the system more easy to assemble as taught by O’Connor2 (Col. 19 lines 10-20).
Potentially Allowable Subject Matter
Claims 3-4, 9-12, 15, and 20 are further objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the upper and lower pivotable ramp gates or the feeder having a starting switch further comprising a manually operable handle, a starting switch trigger extendable through said car feeder track a sufficient distance to block toy vehicles from travelling from said car feeder track to said base, and a toy vehicle release extendable through said car feeder track a sufficient distance to block toy vehicles from travelling from said car feeder track to said base are not anticipated by or found obvious by the cited prior art.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Frisbie (3,204,574), Iammatteo (3,359,920), Sano (4,094,089), Prehodka (4,355,807), Casale (5,542,668), Sheltman (2005/0287915), Tao (9,387,410), Lau (9,586,154) teach similar toy vehicle racetracks.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711